               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 REPUBLIC CAR CLUB, LLC,
                                   HONORABLE JEROME B. SIMANDLE
                Plaintiff,

      v.                                   Civil Action
                                      No. 18-10188 (JBS-KMW)
 MPH IMPORT & EXPORT, INC.,
 DELFIN ESPINAL, and JOHN DOE
 OWNERS/OPERATORS OF MPH IMPORT         MEMORANDUM OPINION
 & EXPORT, INC.

                Defendants.


SIMANDLE, District Judge:

     This matter comes before the Court on Plaintiff Republic Car

Club, LLC’s (“Plaintiff”) motion for default judgment [Docket Item

10] and a cross-motion by Defendants MPH Import & Export, Inc.,

Delfin Espinal, and John Doe Owners/Operators (“Defendants”) to

vacate default entered against Defendants. [Docket Item 13.] For

the reasons stated below, Plaintiff’s motion will be denied and

Defendants’ cross-motion will be granted. The Court finds as

follows:

     1.    On June 5, 2018, Plaintiff, a motor vehicle Limited

Liability Company, filed a Complaint in the U.S. District Court

for the District of New Jersey alleging that Defendants MPH, an

automobile dealer and reseller, and Delfin Espinal, the President

and Treasurer of the company, breached an agreement between the
parties by failing to deliver a particular vehicle. [Docket Item

13.]

        2.        On July 17, 2018, Plaintiff filed affidavits of service

upon the docket [Docket Items 6 & 7], affirming that Defendants

MPH Import & Export, Inc. and Delfin Espinal were served on July

2, 2018. Plaintiff then moved for default against those Defendants

[Docket      Item     8],    and   the   Clerk   of   Court   entered   default   on

September 5, 2018.

        3.        Shortly thereafter, Plaintiff filed the instant motion

for default judgment [Docket Item 10], seeking damages, attorney’s

fees, and costs. Defendants timely filed opposition [Docket Item

11], and Plaintiff filed a reply brief in support of the motion

for default judgment. [Docket Item 12.] Defendants then cross-

moved        to     vacate     default     [Docket     Item    13],     essentially

incorporating          by    reference     their      brief   in   opposition     to

Plaintiff’s motion for default judgment. The matter is now fully

briefed and ripe for disposition under Rule 78, Fed. R. Civ. P.

        4.        The Federal Rules of Civil Procedure provide that “the

court may set aside an entry of default for good cause.” Fed. R.

Civ. P. 55(c). The United States Court of Appeals for the Third

Circuit has adopted a policy disfavoring default judgments and

encouraging decisions on the merits, Tozer v. Charles A. Krause

Milling Co., 189 F.2d 242, 254 (3d Cir. 1951), though the decision

to vacate a default judgment is left to the sound discretion of


                                            2
the trial court. In exercising this discretion, the court must

consider   (1)     whether    lifting    the default would           prejudice      the

plaintiff; (2) whether the defendant has a prima facie meritorious

defense; and (3) whether the defaulting defendant’s conduct is

excusable or culpable. United States v. $ 55,518.05 in U.S.

Currency, 728 F.2d 192, 194-95 (3d Cir. 1984). Any doubts should

be resolved in favor of setting aside the default and reaching a

decision on the merits. Gross v. Stereo Component Systems, Inc.,

700 F.2d 120, 122 (3d Cir. 1983). Applying these factors to the

instant case, the Court determines that the default should be

vacated.

     5.      First,   the    Court    finds       that   Plaintiff     will   not    be

prejudiced if default is set aside. Prejudice may be shown if “the

non-defaulting      party's    ability       to   pursue   the   claim    has    been

hindered since the entry of the default judgment.” Feliciano v.

Reliant Tooling Co., 691 F.2d 653, 657 (3d Cir. 1982). “[L]oss of

available evidence, increased potential for fraud or collusion, or

substantial reliance upon the [default] judgement” may support

finding of prejudice. Id. In this case, default judgment has not

yet been entered. Furthermore, Plaintiff has not suggested any

reliance or loss of evidence that would prejudice its claim if the

default is vacated. See Farnese v. Bagnasco, 687 F.2d 761, 764 (3d

Cir. 1982) (discussing lack of evidence that plaintiff would be

prejudiced    by    vacating    the     default).        The   Court    notes    that


                                         3
Defendants,    in    their   cross-motion       to   vacate,     have   requested

additional    time   to   answer,   move,       or   otherwise    reply     to   the

Complaint if the default is vacated. Allowing Defendants to answer

the Complaint will not lead to loss of evidence or increased

potential for fraud or collusion; instead, it will enable the Court

to reach a decision on the merits of the case, which is encouraged

by the policy of this Circuit. Thus, this factor weighs in favor

of vacating default.

     6.   Second, the Court finds that Defendants have stated a

plausibly-meritorious        defense.       A    threshold       question        when

considering a motion to vacate default is “whether the defendant

has alleged facts which, if established at trial, would constitute

a meritorious defense to the cause of action.” Cent. W. Rental Co.

v. Horizon Leasing, 967 F.2d 832, 836 (3d Cir. 1992). Rule 55, Fed.

R. Civ. P., does not require a defaulting party “to prove beyond

a shadow of doubt that they will win a trial, but merely to show

that they have a defense to the action which at least has merits

on its face.” Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d

Cir. 1987). Here, Defendants dispute the amount of damages alleged

by Plaintiff in the Complaint and supporting exhibits. (Defs.’ Br.

at 5.) They assert that this forms the factual basis for the

affirmative defenses of failure to mitigate damages, impossibility,

and breach of the covenant of good faith and fair dealing. (Id.)

Defendants further argue that, “for similar reasons, [they] are


                                        4
entitled to the benefit of the affirmative defense of recoupment

based upon the Plaintiff’s own breaches of the contract.” (Id.) If

proven by Defendants, those defenses would preclude some or all of

the Plaintiff’s recovery. Defendants have therefore presented

sufficient plausibly-meritorious defenses to warrant vacating the

entry of default so that the case can proceed upon the merits.

Thus, this second factor also weighs in favor of vacating default.

     7.   Finally,   default   did   not   result   from   Defendants’

“culpable conduct.” In considering whether such conduct led to the

default, the court must evaluate a defendant’s culpability as “more

than mere negligence.” Hirtz v. Woma Corp., 732 F.2d 1178, 1183

(3d Cir. 1984). “Reckless disregard for repeated communication

from plaintiffs and the court . . . can satisfy the culpable

conduct standard.” Id. However, mere breakdown in communication

among the defaulting party's counsel warrants favorable review.

Zawadski De Bueno v. Bueno Castro, 822 F.2d 416, 420 (3d Cir.

1987); Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 124 (3d

Cir. 1983). In this case, the default does not appear to have been

the result of “reckless disregard for repeated communications from

plaintiffs,” Hirtz, 732 F.2d at 1183, but, according to Defendants,

from the slowdown of settlement negotiations despite the best

efforts of both parties to restore the relationship and avoid

costly litigation. (Defs.’ Br. at 6.) Moreover, Defendants’ hiring

of counsel shortly after being initially served with the Complaint


                                 5
further suggests that “Defendants were attempting to resolve this

matter and still wish to do so.” (Id.) Under these circumstances,

the Court finds that Defendants’ conduct does not meet the Hritz

standard   of   culpable   conduct.   Accordingly,   this   final   factor

weighs in favor of vacating default.

     8.    For these reasons, the Court will grant Defendants’

motion to vacate default and deny Plaintiff's motion for default

judgment. Defendants may answer, move, or otherwise respond to

Plaintiff's Complaint within fourteen days of this date. The

accompanying Order will be entered.



June 21, 2019                             s/ Jerome B. Simandle
Date                                      JEROME B. SIMANDLE
                                          U.S. District Judge




                                      6
